TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-19-00363-CV



                        In re Alfonso Kennard, Jr. and Daniel J. Salas


                                  Michele Shimek, Appellant

                                                v.

                       Texas Comptroller of Public Accounts, Appellee




             FROM THE 98TH DISTRICT COURT OF TRAVIS COUNTY
                           NO. D-1-GN-15-001681
            THE HONORABLE DUSTIN M. HOWELL, JUDGE PRESIDING


                            ORDER TO SHOW CAUSE


PER CURIAM

               This is a contempt proceeding ancillary to the appeal of Michele Shimek. The

subjects of this proceeding are Alfonso Kennard, Jr. and Daniel J. Salas, appellant’s attorneys.

               Appellant filed her notice of appeal on May 28, 2019, and her brief was due on

July 26, 2019. On October 30, 2019, we ordered counsel to file either a motion for extension of

time or a brief accompanied by a motion for extension of time, or if they no longer intend to

represent appellant, a motion to withdraw that complies with Texas Rule of Appellate Procedure

6.5, no later than November 12, 2019. We also cautioned counsel Kennard and Salas that the

Texas Disciplinary Rules of Professional Conduct govern their relationship with appellant,
including their responsibilities under Rule 1.01 and Rule 1.03. See Tex. Disciplinary Rules

Prof’l Conduct R. 1.01(b)-(c) (requiring competent and diligent representation), R. 1.03(a)

(requiring lawyer to keep client reasonably informed about status of matter and to promptly

comply with reasonable requests for information), reprinted in Tex. Gov’t Code, tit. 2, subtit. G,

app. A (Tex. State Bar R. art. X, § 9). To date, Kennard and Salas have not responded to

our order.

               Therefore, it is hereby ordered that Alfonso Kennard, Jr. and Daniel J. Salas

shall both appear in person before this Court on Wednesday, December 4, 2019, at

9:00 a.m., in the Third Court of Appeals courtroom, located on the first floor of the Price Daniel,

Sr. Building, 209 West 14th Street, in Austin, Travis County, Texas, to show cause why they

should not be held in contempt and have sanctions imposed for their failure to obey our

October 30, 2019 order. This order to show cause will be withdrawn, and Kennard and Salas

will be relieved of their obligation to appear before this Court as ordered above if the Clerk of

this Court receives either a motion for extension of time or a brief accompanied by a motion for

extension of time, or if they no longer intend to represent appellant, a motion to withdraw that

complies with Texas Rule of Appellate Procedure 6.5, on or before December 2, 2019.

               It is ordered on November 15, 2019.



Before Chief Justice Rose, Justices Triana and Smith




                                                2